DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 17-33 are pending and are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hematological or lymphoid cancers that have CD30 expressing cells, does not reasonably provide enablement for treating all hematological or lymphoid cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The claims are drawn to method of treating a hematological or lymphoid cancer in a pediatric human subject, comprising administering to the subject at least one body surface area-adjusted dose of brentuximab vedotin.
Brentuximab vedotin is an antibody-drug conjugate drug consisting of the chimeric monoclonal antibody brentuximab (cAC10, which targets the cell-membrane protein CD30) linked with maleimide attachment groups, cathepsin-cleavable linkers (valine-citrulline), and para-aminobenzylcarbamate spacers to three to five units of the antimitotic agent monomethyl auristatin E. Thus it targets and has therapeutic effects only for diseases characterized by expression of the CD30 antigen on particular cells’ membrane. Not all hematological cancers and lymphomas are characterized by CD30 expressing cancer cells and thus the therapeutic effects of the drug would not be present for these cancers. The specification does not indicate working examples of the use of the drug for cancers that are not by CD30 cells and trying to use the drug for these cancers would be close extremely unpredictable and, as a matter of fact close to impossible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-22, 24, 26-27, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locatelli et al. (Phase 1/2 study of brentuximab vedotin in pediatric patients with relapsed or refractory (R/R) Hodgkin lymphoma (HL) or systemic anaplastic large-cell lymphoma (SALCL): Preliminary phase 2 data for brentuximab vedotin 1.8 mg/kg in the HL study arm. Meeting Info: 55th Annual Meeting of the American Society of Hematology, ASH 2013. New Orleans, LA, United States. 07 Dec 2013-10 Dec 2013).
The reference disclosed that Brentuximab vedotin is a CD30-targeted antibody conjugated by a protease-cleavable linker to a microtubule-disrupting agent, monomethyl auristatin E. Pivotal phase 2 studies reported the efficacy and manageable toxicities of the drug, leading to its approval by the US FDA for use in adult patients with R/R HL and R/R sALCL in 2011. Data for brentuximab vedotin in children with these lymphomas are currently limited but promising. The ongoing phase 1/2 prospective, open-label, multicenter study is the first clinical trial of brentuximab vedotin conducted exclusively in pediatric patients with R/R HL or R/R sALCL (NCT01492088). The phase 1 portion established the recommended phase 2 dose (RP2D) of brentuximab vedotin in pediatric patients with R/R HL or R/R sALCL as 1.8 mg/kg every 3 weeks (Q3wk), and complete response (CR) and partial response (PR) were reported in 88% of patients at the RP2D. Here, we report preliminary phase 2 response, safety and PK findings for the HL patients receiving the RP2D. The phase 2 portion aimed to enroll 15 response-evaluable HL patients at the RP2D, including those R/R HL patients treated at the RP2D in phase 1. Patients with R/R HL aged 5 to<18 years, with measurable disease, who were in their second or later relapse, had failed chemotherapy, and were ineligible for, refused, or previously received stem cell transplant, received brentuximab vedotin
1.8 mg/kg by IV infusion Q3wk for up to 16 cycles until progression or unacceptable toxicity. Adverse events (AEs) were graded per NCI-CTCAE v4.03. Responses will be assessed both by the investigators and independent review facility per IWG revised response criteria for malignant lymphoma. 16 patients with R/R HL received at least 1 dose of brentuximab vedotin at the RP2D; median age was 15 years (range, 8-18); 56% were male; Ann Arbor stage at initial diagnosis was 44% stage II, 6% stage III, 44% stage IV, and 6% unknown; median time from initial diagnosis was 16.7 months (range, 0-38) and 50% had B symptoms at baseline. At data cut-off (June 20, 2013), patients had received a median of 3 cycles of treatment (range, 1-16); 10 (63%) patients had discontinued treatment due to: progressive disease (n=7), AEs (n=2), and allogeneic transplant (n=1). Response data were available for 14 patients at data cut-off. The ORR was 64% (95% confidence interval [CI]: 35, 87); 3 (21%; 95% CI: 5, 51) patients achieved CR and 6 (43%; 95% CI: 18, 71) achieved PR. Preliminary PK data show that brentuximab vedotin remained detectable in the blood just prior to the next infusion over the treatment period; thus, patients remain exposed to brentuximab vedotin from cycle to cycle. Brentuximab vedotin 1.8 mg/kg Q3wk (RP2D) was generally well tolerated in pediatric patients with R/R HL and demonstrated preliminary evidence of activity, with an ORR to date of 64%, including 21% CR. The phase 2 portion is ongoing in pediatric patients with R/R HL and R/R sALCL.
	The dose 1.8 mg/kg, correspond for pediatric considerations, to 48mg/m2 (see evidentiary reference (Anonymous, U.S. Dept. HHS, Guidance for Industry. Estimating the maximum safe starting dose in initial clinical trials for therapeutics in adult healthy volunteers, July 2005. See table 1).
	Thus, the claims 17-22, 24, 26-27, 32, and 33 are anticipated by the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Locatelli et al. (quoted previously).
The claims add the limitation that the doses administrated may be about 64-78 mg/m2 or about 32-40 mg/m2 and the treatment is administered on days 1 and 15 of a 28-day cycle, wherein the non-adult human subject is about 5 to about 17 years old.
 The teachings of Locatelli et al. were presented supra, and while they indicate the age of the pediatric patients between 5 and 17, they used a different dosage and a different administration regimen.
It is submitted that the art at the time that the invention was made was highly developed and a person of ordinary skill in the art would have no problems optimizing the dose and the administration regimen. Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. (In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989).

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Locatelli et al.(cited previously) in view of Tacyildiz et al. (Bone marrow transplantation, 50, p. S460, 2015- cited by Applicant).

The teachings of Locatelli et al. were presented supra ant they were silent about concurrent chemotherapy.
Tacyildiz et al. disclosed the pediatric use of the Brentuximab vedotin (BV) (1,8 mg/m2-every 3 weeks; 2- 8 courses) - AVD (Doxorubicin, Vinblastin, Dacarbazin; 2- 6 courses) combination treatment on six pediatric HL patients that have been treated for refractory or relapsed advanced stage HL, either before (5 patients ) or after (one patient) Autologous stem cell transplantation (ASCT). The authors conclude that 
BV is an effective targeted therapy especially when combined with AVD for refractory or relapsed pediatric HL patients who planned to receive ASCT.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combine the teachings of Locatelli et al. with the teachings of Tacyildiz et al. and effectively treat pediatric HL patients with Brentuximab vedotin (BV) - AVD protocol with a reasonable expectation of success because a skilled artisan would have applied known methods existent in then art. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647